Last year, with the adoption of the Sustainable Development Goals, we, all together, pledged to improve various conditions facing humankind and to protect our natural habitat. Under the theme “The Sustainable Development Goals: a universal push to transform our world”, we have now convened at the seventy-first session of the General Assembly to assess the progress and to deliberate on current and emerging challenges in the overall pursuit of the underlying objective of passing a better world on to our children and grandchildren.
I congratulate you, Sir, and the people of Fiji on your election as President of the General Assembly at its seventy-first session, and we rely on your vast experience to successfully conduct the affairs of this session in the furtherance of the hopes that we share for a better world. In the same vein, I commend His Excellency Mr. Mogens Lykketoft of Denmark, under whose able leadership the affairs of the seventieth session were conducted, including the adoption of the Sustainable Development Goals.
We wish to recognize, in a special way, the innovative and creative leadership of Secretary-General Ban Ki-moon, who has energized the international community’s collective pursuit of the noble objectives of the United Nations. We acknowledge, with profound gratitude, his stewardship, which brought a paradigm shift in development programmes within the United Nations system. It ushered in the new global 2030 Agenda for Sustainable Development, which envisions a world without poverty, a world of shared values and responsibilities, a world of gender equality and women’s empowerment and a planet saved through effective mitigations of threats — in effect, a world that leaves no one behind. As the Secretary-General’s tenure ends later this year, I would like to him to know that his actions and innovations have inspired us all. He has our very best wishes for success in his future endeavours.
We congratulate and welcome the International Organization for Migration (IOM) into the mainstream of the United Nations, particularly at this time when the world is facing the daunting challenge of a massive migration and refugee crisis. We anticipate cogent inter-agency dialogue and collaboration between the International Organization for Migration and the Office of the United Nations High Commissioner for Refugees in facilitating the voluntary return and reintegration of refugees and displaced persons. We call on the two agencies to forge an effective response to the issue of migrant-smuggling and human trafficking, bearing in mind that women and children are the main victims of organized crime and modern slavery.
The call for the reform of the United Nations, particularly the Security Council, rings louder in the deafening silence from some quarters. The equity that we promote through our commitments at the United Nations must be respected by all of its bodies. We urge the big and powerful nations of the world to bring that long silence to an end.
This session is taking place at a time when there is an escalation of conflicts engulfing millions of people in many parts of the world. We note with particular concern the rise of international terrorism, extremism, xenophobia and violence, which continue to pose a threat to global, political, social and economic stability. The unabated crises that we continue to witness in the Middle East, on the continent of Africa and in other parts of the world are a challenge to the noble objectives of the United Nations. The mass displacement and suffering imposed on the people of Syria, who are forced to migrate far from their homeland, is a blight on the conscience of the world and questions the resolve of the United Nations.
The current state of our world, conditioned by the realities of insecurity, requires collective, concerted action to avoid unacceptable levels of deprivation, poverty and human suffering. At our subregional level, the Economic Community of West African States (ECOWAS) has demonstrated its commitment and preparedness to combat terrorism in Mali, Côte d’Ivoire, Burkina Faso and Nigeria, as well as in other parts of the subregion, with valued support from partners in the international community. We are optimistic about the regional initiatives and collaborations launched by the African Union, ECOWAS and the United Nations that aim to help consolidate peace and security on the African continent. The ECOWAS initiative to bring peace to Guinea Bissau, the African Union efforts in Mali and South Sudan, and the Lake Chad Basin Commission’s efforts to combat Boko Haram and other terrorist groups show progress and clearly demonstrate the relevance of regional solidarity.
With a view to strengthening peace and security within ECOWAS, we have emphasized the fight against organized crime, especially cross-border trade in illicit small arms and light weapons, drug and human trafficking, and piracy. As the current Chair of ECOWAS, I can confirm that we are unwaveringly committed to continuing our efforts to achieve integration through infrastructure development, trade and investment, natural resource management, food security, and peace and security with renewed vigour.
Liberia maintains its confidence in the ability of the United Nations as the most viable body in the search for global peace and security. Liberia reaffirms its commitment to supporting the United Nations in its endeavours to achieve world peace and security, democratic governance and the advancement of the universal principles of human rights. We reiterate our commitments to addressing extreme poverty, empowering women and girls, and bringing marginalized communities into mainstream society and making their voices heard. Those are the drivers of our transformational push to save our nation and our world.
Since our conflict ended in 2003, the United Nations Mission in Liberia (UNMIL) has worked with Liberia, first to institute and then to consolidate security, peacebuilding efforts and governance gains in the country. I am pleased to report that the drawdown of UNMIL was successfully executed on 30 June, when Liberian security agencies assumed full responsibility for the security of our nation and people. We recognize the risks involved, given our severe fragility and the scarcity of resources, but we take up those responsibilities with confidence in the knowledge that our partners are still with us.
I am proud to have served as a Co-Chair on the Secretary-General’s High-level Panel on Global Sustainability, which initiated the process culminating in the adoption of the 2030 Agenda for Sustainable Development and the Sustainable Development Goals (SDGs). Liberia has embarked on its process of domesticating the SDGs through robust nationwide consultations and dialogues with major stakeholders, including the legislature, the executive, the judiciary, the private sector, civil society and faith-based organizations. With the support of our United Nations partners, we are formulating a road map to achieve full integration into our national development agenda.
With 43 per cent of the biodiversity in the West African region, Liberia is mindful of the need to protect the environment from the effects of global warming and climate change. Our commitment to sustainable land and forest governance and management remains firm, as our establishment of a legal verification mechanism and an enforced regulatory framework reflects. Our partnership with Norway has been helpful in that regard.
As a resilient and determined nation that has faced the challenges of several periods of devastation, Liberia is rising again. We are determined to walk the agreed road to the achievement of our Vision 2030, and to successfully conclude the first five-year phase of our Agenda for Transformation. Our democracy, stalled by years of conflict, stands firm as we march towards its most challenging and important task: the conduct of presidential and legislative elections in 2017.
On behalf of the people of Liberia, I thank the United Nations for helping us to preserve peace over the past thirteen years. I also thank the many international partners who have been with us on the road to recovery.
